Citation Nr: 1820922	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-08 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  This matter was remanded in December 2014, March 2016, and June 2017 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims service connection for sleep apnea as secondary to Meniere's disease and/or his traumatic brain injury (TBI).  While further delay is sincerely regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim for service connection.

The Board notes that in the 2017 addendum opinion, the VA examiner noted that the Veteran's sleep apnea was not aggravated beyond normal progression by his Meniere's disease because the sleep apnea developed many years later. Such response does not adequately address the aggravation question.  The Board finds that an opinion by an Ear, Nose, and Throat specialist physician would be helpful.    

Accordingly, the case is REMANDED for the following actions:

1. Send the claims file to an ENT specialist to obtain an addendum opinion on the claim for secondary service connection for sleep apnea.  If a new examination is deemed necessary to respond to the questions presented, 
one should be authorized. Following review of the claims file, the specialist should respond to the following.

Following review of the claims file, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability     or greater) that the Veteran's current sleep apnea     was worsened beyond normal progression by the service-connected Meniere's disease and/or TBI?    The specialist is asked to explain why or why not,   and should address the October 22, 2008 and September 4, 2009 opinions by Dr. Adams linking   the condition to the Veteran's TBI in service and the October 16, 2015 opinion indicating that condition      is associated with his Meniere's and made worse by otitic pressure symptoms.

b. If the specialist concludes that the sleep apnea is worsened by the service-connected Meniere's disease and/or TBI, the specialist should attempt     to quantify the degree of worsening beyond the baseline level of the sleep apnea that is due to        the service-connected Meniere's and/or TBI.            A rationale for the opinions expressed should          be provided.

2. After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the  case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




